PER CURIAM.
The appellant appeals the grant of a summary judgment in favor of the appel-lees in connection with the appellant’s amended petition for specific performance of a contract. Since the record before the trial court reflects that the contract proposal failed to comport with Florida Statutes § 725.01, and was neither accepted, nor delivered, the summary judgment was properly rendered. Likewise, there was no error associated with the timing of the *611summary judgment hearing. Accordingly, the judgment is affirmed.
AFFIRMED.
THOMPSON, C.J, SAWAYA and MONACO, JJ., concur.